Title: From George Washington to Daniel Brodhead, 12 June 1781
From: Washington, George
To: Brodhead, Daniel


                        
                            Dear Sir
                            Head Quarters New Windsor June 12 1781
                        
                        I now forward to you, a Duplicate of my Letter of the 5th of May, least you should have missed receiving the
                            Original in your route from Fort Pitt to Philadelphia.
                        Since that Letter was written, Many Papers have been received tending to criminate your conduct; I have only
                            directed Mr Fowler who seems principally concerned in the prosecution, to specify the Charges, & obtain such
                            testimony as he is able & thinks proper to support them: It will be necessary for you to be present at the time
                            when these depositions are taken, I should therefore advise you to return to Fort Pitt for that purpose, as nothing can be
                            done respecting the Trial, untill all the preparations are previously made. I am Dear Sr Your Most obedt Hble Servt.

                    